Opinion issued May 14, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01–03–00977–CV
           01–04–00059–CV
____________

IN RE JULIA A. SOOKMA, Relator




Original Proceedings on Petitions for Writs of Mandamus




MEMORANDUM OPINIONRelator Julia A. Sookma has filed petitions for writs of mandamus complaining
of Judge Mallard


 (appellate cause number 01–03–00977–CV) and Judge Squier
(appellate cause number 01–04–00059–CV).



          In appellate cause number 01–03–00977–CV, Sookma complains of matters
that relate to the 310th District Court’s March 16, 2001 final decree in cause number
2000-30119.  On October 24, 2002, this Court affirmed the trial court’s decree.  On
April 24, 2003, the Texas Supreme Court denied Sookma’s petition for review.  On 
June 16, 2003, the Clerk of this Court issued the mandate.  Sookma’s claims are,
therefore, precluded by the doctrine of res judicata.
          In appellate cause number 01–04–00059–CV, Sookma complains of
unspecified acts of Judge Squier.  Neither of Sookma’s petitions contain a mandamus
record, so there is nothing for this Court to review.  See Tex. R. App. P. 52.3(j)
(requiring appendix containing certified or sworn copy of any order complained of,
or any other document showing matter complained of); 52.7(a) (requiring record
containing (a) certified or sworn copy of every document that is material to relator’s
claim for relief and that was filed in any underlying proceeding and (b) properly
authenticated transcription of any relevant testimony from any underlying proceeding,
including any exhibits offered in evidence, or a statement that no testimony was
adduced in connection with the matter complained).
          We deny the petitions for a writs of mandamus in appellate cause numbers
01–03–00977–CV and 01–04–00059–CV.  In addition, we deny any pending
motions.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.